Citation Nr: 0118460	
Decision Date: 07/16/01    Archive Date: 07/24/01

DOCKET NO.  00-13 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that the veteran also perfected his appeal in 
regard to a second issue involving entitlement to service 
connection for tuberculosis.  However, the veteran withdrew 
this issue from further consideration at his Travel Board 
hearing in March 2001.  38 C.F.R. §§ 20.204(b),(c) (2000).  
Accordingly, the Board will only consider the remaining issue 
pertaining to multiple sclerosis in its appellate review.  


FINDINGS OF FACT

1.  The veteran served on active duty from February 1951 to 
February 1953.

2.  The veteran's service medical records are negative for a 
diagnosis of a neurological impairment in service.

3.  The veteran was first diagnosed with multiple sclerosis 
in 1999, more than seven years after service.

4.  There is no objective medical evidence to provide a nexus 
between the veteran's currently diagnosed multiple sclerosis 
and any incident of service.





CONCLUSION OF LAW

Multiple sclerosis was not incurred in nor aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991) (Veterans 
Claims Assistance Act (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records (SMRs) appear to be 
complete and cover a period from October 1950 to February 
1953, with multiple treatment entries as well as copies of 
his entrance and separation physical examinations.  The SMRs 
do not reflect a diagnosis of multiple sclerosis in service.  
There is one outpatient entry, dated in July 1952, which 
noted that the veteran complained of numbness in the right 
leg.  The entry further noted that the veteran said his right 
leg had bothered him off and on since the past winter.  He 
claimed that he had suffered frostbite.  There was no 
fracture noted and physical examination of the leg was 
reported as negative.  There were no further entries 
regarding any complaints involving numbness or nerve-related 
problems during the remainder of the veteran's service.  His 
February 1953 separation physical examination report was 
negative for any abnormalities.

The veteran submitted an application for VA medical treatment 
in April 1954.  He was treated for a chest cold with no 
reference to any nerve-related problems.

The veteran submitted a claim for entitlement to service 
connection for residuals of a cold injury to the right foot 
in October 1991.  He claimed that he suffered frostbite of 
the right foot in service.  

A request was made of the National Personnel Records Center 
(NPRC) in November 1991, to see if there were any pertinent 
Surgeon General's Office (SGO) records.  The NPRC gave a 
negative reply in December 1991.

The veteran testified at a hearing in October 1992.  He 
provided testimony regarding how he experienced problems with 
his right foot that he attributed to being exposed to cold 
weather at Fort Drum, New York.  He gave additional testimony 
regarding his physical symptoms and how his right foot had 
bothered him over the years.  The veteran did not refer to 
any medical treatment that diagnosed him with multiple 
sclerosis at any time.  

The veteran submitted a "disability certificate" from Z. A. 
Denno, D. O., dated in January 1988, that reported that the 
appellant needed a parking place near his building because of 
angina and arthritis.

The veteran's representative submitted copies of an 
"Individual First Aid Record" for the veteran in March 
1993.  The "record" documented first aid-type treatment 
provided to the veteran by his employer from 1969 to 1990.  
The entries were not extensive and reflected treatment for a 
variety of complaints.  The entries do show that the veteran 
received treatment following several falls during the years.  
There were no entries that described any type of neurological 
problem that either lead to the falls or was treated 
subsequent to any fall.  

The veteran was afforded a VA vascular examination in March 
1993.  The veteran complained of a history of frostbite of 
the right foot.  He said that his foot felt like it was dead 
and that he fell often.  He also complained of numbness 
through his left wrist and hand.  The examiner reported a 
good dorsal pedis artery and a weak posterior tibial artery.  
There was no paresthesia in the area.  The diagnosis was 
history of frostbite to the right lower leg and right foot.

In May 1993, the veteran's representative submitted several 
pages of outpatient treatment records from Dr. Denno and A. 
Knudsen, M. D., dated in August 1985.  The representative 
stated that the records related to treatment provided for a 
partial damaged toenail of the right great toe.  The 
representative said the significance of the treatment was 
that the veteran sustained an injury to the toe at work when 
he dropped a block of wood on his foot.  The representative 
alleged that the veteran was not aware of the extent of the 
injury because of the damage done to the foot because of the 
frostbite.

The veteran also submitted an examination report from a 
private physician, L. J. Goldstein, M. D., dated in July 
1993.  The purpose of the examination was to evaluate the 
veteran's complaint of residuals from frostbite in service.  
Dr. Goldstein noted that the veteran had reported having lost 
proprioception and sensation on his right foot and sometimes 
up to the knee.  At the time of the examination it was 
diminished up to about halfway up the calf.  Physical 
examination reported abnormal sensation on the right lower 
extremity and it was diminished to light touch in the foot up 
to the mid-calf.  Strength was 5+/5.  The veteran could 
ambulate normally when he paid attention to his steps.  If he 
did not, he would sometimes dorsiflex his foot and step on 
the dorsum of his foot on the right side.  The assessment was 
that Dr. Goldstein did not believe that the veteran had any 
evidence of arterial or venous insufficiency or any vascular 
problem that would account for his symptoms.  He believed it 
(symptoms) were due to a cold injury that involved the nerves 
to the foot locally or that he had another neuropathy that 
might be involving his lower back and lower extremity.

The veteran was provided a VA neurology examination in 
September 1997.  The veteran again stated that his right foot 
problems were due to frostbite in service.  He complained 
that his right foot did not move right and noted "deadness" 
in his toes.  He said that he had recurrent episodes in which 
he falls down.  The examiner reported the gait and station as 
normal.  All muscle groups exhibited normal strength; tone 
and coordination were intact.  Reflexes were reported as 
symmetric.  Sensory examination was intact.  The examiner 
noted that electromyograph (EMG) and nerve conduction 
velocity (NCV) examinations were reported as normal.  The 
diagnosis was history of frostbite and no neurological 
disability.

The veteran was afforded a VA vascular examination in 
September 1997.  It was noted that the veteran complained of 
weakness in the right leg, especially during rotation 
motions, which would make him lose his balance.  He also 
complained of decreased sensation of the entire foot and 
calf.  The examiner made a number of negative findings and 
reported a diagnosis of no objective evidence of previous 
frostbite.

The veteran's file was then presented to a VA physician for a 
medical opinion in September 1997.  The examiner reviewed the 
veteran's current complaints as well as the SMRs.  The 
examiner noted that the veteran was seen in service for 
complaints of right leg numbness.  He stated that there was 
no objective evidence of frostbite.  The examiner said that, 
by history, the veteran had a sensory complaint, which was 
made during service, and in view of his current history of 
loss of balance on rotation activity, this might be related 
to a central or regional neuro-disorder.  He added that he 
could not ascribe the veteran's symptoms to a cold injury 
because the extensive sensory loss would have resulted in 
some tissue loss.  

The veteran's claim for entitlement to service connection for 
residuals of a cold injury to the right lower extremity was 
denied by the Board in June 1998.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The Court affirmed the Board's decision in a 
memorandum decision dated in February 2000.  (No. 98-1893 
(U.S. Vet. App. Feb. 17, 2000)).

The veteran submitted a claim for entitlement to service 
connection for tuberculosis in January 2000.  The RO wrote to 
the veteran in February 2000 and detailed the evidence 
required to establish his claim and the process to be 
followed.

The veteran then submitted his claim for entitlement to 
service connection for multiple sclerosis in April 2000.

Associated with the claims file at that time were VA 
outpatient treatment records for the period from October 1991 
to November 1999.  The records reflect that the veteran was 
evaluated for complaints of dizziness in December 1997.  He 
gave a history of falling since 1951.  The veteran underwent 
evaluation for complaints of loss of balance in February 
1998.  This included a dynamic posturography evaluation by 
Equitest, which reported an abnormal posturography study.  A 
marked vestibular deficit was seen as well as abnormal motor 
tests.  The abnormal motor test suggested a central nervous 
system (CNS) disorder and/or poor adaptive studies.  An entry 
dated in March 1998 noted that the balance study was 
suggestive of multiple sclerosis.  A May 1998 neurology 
evaluation noted that a recent ENG suggested a vestibular 
basis for the veteran's unsteadiness and a magnetic resonance 
imaging (MRI) test showed results that were suggestive of 
multiple sclerosis.  There was no recent exacerbation or 
other change in his symptoms.  The assessment and plan was 
that the MRI and history were suggestive that the veteran may 
have had a long-stranding low-grade course of multiple 
sclerosis.  However, given his current stability, there was 
no urgency to make the diagnosis and cerebral spinal fluid 
(CSF) laboratory studies might be negative.  Finally, an 
entry dated in July 1999 provided a diagnosis of multiple 
sclerosis while an entry dated in September 1999 reported a 
diagnosis of diabetes with neurological manifestations Type 
II (non-insulin) dependent diabetes mellitus (NIDDM)).

The veteran testified at a Travel Board hearing in March 2001 
that he was diagnosed with multiple sclerosis in 1997 but 
that he had recently started receiving treatment for the 
disease.  The veteran repeated his history of symptoms of 
numbness in his right foot and falling over the years.  He 
felt that his symptoms represented the onset of multiple 
sclerosis in service.  He testified that he had not been 
hospitalized during the years after service for his symptoms.  

Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).  In addition, certain 
chronic diseases, including multiple sclerosis, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within seven years 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307(e), 3.309 (2000). 

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (2000) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997). 

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of his disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

In this case, the veteran's SMRs are negative for a diagnosis 
of multiple sclerosis.  The only notable entry reported a 
complaint of numbness in the right leg in July 1952.  The 
separation physical examination was negative for further 
complaints or findings pertaining to numbness or multiple 
sclerosis.

The postservice medical records do not reflect a diagnosis of 
multiple sclerosis until 1999.  The private records submitted 
by the veteran document treatment for unrelated problems.  
The first aid record from his employer, while noting several 
episodes of the veteran falling, does not attribute the falls 
to any diagnosed neurological impairment.  The July 1993 
report from Dr. Goldstein ascribed the veteran's complaints 
to either a cold injury that affected his right foot locally, 
or to another neuropathy that could involve the lower back 
and lower extremity.  He did not relate the possible 
neuropathy to any incident of service.  Nor did he suggest a 
diagnosis of multiple sclerosis.

The VA treatment records show that the veteran was evaluated 
for his complaints of dizziness and loss of balance.  This 
eventually led to a diagnosis of multiple sclerosis in 1999 
although the May 1998 neurological evaluation indicated that 
current evidence was suggestive of multiple sclerosis.  
However, while the various physicians noted the veteran's 
complaints of either numbness in service, or falling since 
1951, they did not relate his multiple sclerosis to any 
incident of the service.  The recording of the veteran's 
history was just that, the writing down of a history as 
related by the veteran but not documented by any objective 
evidence.  See LeShore v. Brown, 8 vet. App. 406, 409 (1995) 
(Evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner does not constitute 'competent medical 
evidence').  

The evidence of record clearly demonstrates that the veteran 
was first diagnosed with multiple sclerosis many years after 
service and certainly beyond the seven-year presumptive 
period under 38 C.F.R. § 3.307(e).  Moreover, the only 
evidence that links the current diagnosis of multiple 
sclerosis to service is the veteran's own opinion.  The Board 
notes that the veteran is capable of presenting lay evidence 
regarding his symptoms and when he experienced them.  
However, where, as here, a medical opinion is required to 
diagnose the condition and to provide a nexus to service, 
only a qualified individual can provide that evidence.  As a 
layperson, the veteran is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, as it has not been shown that the veteran's 
multiple sclerosis did not manifest itself within seven years 
after service or that it is related to service, service 
connection for multiple sclerosis must be denied.  The 
evidence is not so evenly balanced that there is doubt as to 
any material issue.  Gilbert v. Derwinski, 1 Vet. App. 49, 
57-58 (1990); VCAA, § 4, (to be codified as amended at 
38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102 (2000).

In so finding, the Board has considered the applicability of 
the VCAA, which became effective during the pendency of this 
appeal.  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477(1999), opinion 
withdrawn and appeal dismissed sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  It also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099.  See 
VAOPGCPREC 11-00; Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  

In view of the changes brought about by the VCAA, 
consideration must be given to whether the case should be 
remanded to the RO for compliance with the notice and duty to 
assist provisions contained in the new law.  See VCAA, §§ 3-
4, 114 Stat. 2096-99, (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  As a general rule, 
where an appeal before the Board entails review of a matter 
that has not been initially considered by the RO, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92.

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  VCAA, § 3(a), 114 Stat. 
2096, 2096-97 (to be codified as amended at 38 U.S.C. §§ 5102 
and 5103).  The veteran was contacted in February 2000 and 
informed of the evidence necessary to establish his claim.  
Although the letter was sent in response the tuberculosis 
claim, the veteran was still advised of the evidence 
necessary to establish a claim.  Moreover, he had recently 
appealed a claim to the Court, which subsequently affirmed a 
prior Board decision.  These actions also served to inform 
the veteran of the evidence necessary to support his claim.  
He was advised regarding VA's duty to obtain VA medical 
records.  He was also advised of the need to submit any 
private treatment records that would support his claim.  The 
only records provided in conjunction with the current claim 
were those from VA sources.  He was notified in a statement 
of the case issued in June 2000 of the provisions of law 
relied on, the facts developed in the case, and of the 
reasoning used in reaching a decision on the issue in this 
case.  In addition, the veteran was provided with an 
opportunity to give testimony at a hearing before a member of 
the Board at a Travel Board hearing held in March 2001.  
Finally, the veteran has not identified any source of 
additional evidence, medical or otherwise, that would serve 
to provide a nexus between his diagnosis of multiple 
sclerosis and his period of active duty.  

Accordingly, in light of the above actions and the medical 
evidence of record, the Board finds that the requirements of 
the VCAA have been satisfied.  The Board further finds that 
no prejudice to the veteran will result from present Board 
consideration of the appeal without RO review of the claim 
under the new law.


ORDER

Entitlement to service connection for multiple sclerosis is 
denied.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

 

